KIMBOROUGH, at the last Term, had got a dedimus potestatem to take the testimony of some persons—He had failed in getting the deposition, and the cause came an to trial ; when his counsel filed an affidavit of his, to continue the cause—It was objected that Kimborough had been convicted of passing counterfeited money, an ad suffered punishment; this was admitted: but they argued that he ought to be admitted to make oath, on account of the necessity of the case. Granted by the court.
Spencer, J. and Williams, J. present.